Citation Nr: 1114936	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  06-24 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a back disorder, to include as secondary to service connected avascular necrosis, femoral head of the bilateral hips.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from November 1977 to June 1978.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Providence, Rhode Island Regional Office (RO) of the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The Veteran does not have a currently diagnosed back disorder.

2.  As the Veteran has not had medical training, he is not competent to give a diagnosis of a back disorder.

3.  Although the combined rating for the Veteran's service-connected disabilities meet the minimum percentage requirements for an award of a TDIU, the disability is not shown to prevent him from obtaining or retaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a back disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2010).

2.  The criteria for a TDIU, to include on an extra-schedular basis, pursuant to 38 C.F.R. §§ 3.321(b)(1) and 4.16(b), are not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.18, 4.19 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was mailed letters in March 2005, August 2005, and November 2009 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  A March 2006 letter provided him with appropriate notice with respect to the disability-rating and effective-date elements of his claim.  

Although the Veteran was not provided adequate notice until after the initial adjudication of the claim, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development the claim was readjudicated.  There is no indication or reason to believe that the ultimate decision on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service treatment records (STRs) are on file.  VA Medical Center treatment records have been obtained.  Private medical records are on file.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in the RO's development and consideration of the claim were insignificant and non prejudicial to the Veteran. Accordingly, the Board will address the merits of the claims.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009); Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed. Cir.2006).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that the veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 494-95.

Additionally, disability which is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

In this case, the service treatment records (STRs) are negative for any signs, symptoms, or diagnoses of a back disorder.  The March 1978 separation examination report reflects that the Veteran had a normal spine.

A private emergency room record from September 1997 shows that the Veteran injured his coccyx on a bicycle seat.

A private treatment record from January 2005 reflects that the Veteran had lower back pain.  He reported difficulty lifting and carrying with his back.  An X-ray of the lumbar spine revealed no significant disc space narrowing or osteophyte formation, and no spondylolysis or spondylolisthesis.  The diagnosis given was back pain, acute sprain, lumbosacral region.

In February 2005, the Veteran complained of back pain during a VA mental health visit.

A VA treatment note from October 2005 shows that the Veteran complained of chronic back and hip pain.  The examiner took an X-ray of the chest and remarked that there were mild degenerative changes of the thoracic spine.

On VA examination in May 2010, the examiner noted the Veteran's complaints of low back pain.  After performing an examination, the examiner wrote that there was no indication for any sensory or motor deficit of the lower back.  The diagnosis was normal examination of the lower back with no functional impairment elicited of the lower back at that time.  He opined that it appeared less likely as not that the aseptic necrosis of the hips affected any function of the back, and there was no clinical indication that there was any relationship between the aseptic necrosis and the lower back.  He also observed that there was no history of any injury of the back while in service.

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

In this case, there is no indication that the Veteran has had any medical training.  As such, his statements are considered lay evidence.  He is competent to testify as to experiencing back pain, as that symptom is readily identifiable through casual observation.  However, the Board notes that personal interest may affect the credibility of the evidence.  See Cartwright  at 25 (1991).  While the Veteran is competent to report experiencing pain, he has not had the medical training necessary to actually diagnose a disorder.  As he has not had medical training, the Board finds that he is not competent to provide an actual diagnosis of a back disorder or an etiology opinion linking that diagnosis to his service connected hip disorder.  

Contrastingly, the May 2010 VA examination report was prepared by a medical doctor and as such constitutes competent medical evidence.  Within the VA examination report, the doctor discussed the Veteran's assertions and the results of his examination of the Veteran.  Nothing within the examination report appears to be contradicted by the other medical evidence of record.  The examiner also accounted for the Veteran's statements.  For these reasons, the Board finds the May 2010 VA examination report credible and of greater probative weight than the statements offered by the Veteran.

Significantly, the May 2010 VA opinion constitutes the only opinion to address the relationship between the Veteran's claimed back disorder and his service connected bilateral hip disorder and/or service, and the Veteran has not identified, presented, or alluded to the existence of a contrary medical opinion- i.e., one that, in fact, establishes a relationship between his claimed back disorder and service.

The Board acknowledges that an outpatient record from October 2005 contains a notation that the Veteran had mild degenerative changes of the thoracic spine.  However, the note reflects that the examiner made that statement after reviewing an X-ray of the chest, not an X-ray of the back.  Additionally, the medical evidence of record reveals that the Veteran has had frequent complaints of back pain; however, the October 2005 outpatient note is the only note which reflects a diagnosis of mild degenerative changes of the thoracic spine.  As the October 2005 outpatient record reflects a statement made from a chest X-ray and is not supported by the other evidence of record, the Board finds it to be of less persuasive weight than the May 2010 VA examination report.  The May 2010 VA examination report is more persuasive at it reflects the results of a full objective examination of the back and employs other evidence of record to support the examiner's stated opinion.

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1131; see also 38 C.F.R. § 3.310.  Thus, where, as here, medical evidence does not establish that the Veteran has the disability for which service connection is sought, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the instant case, the claims for service connection for a back disorder, to include as secondary to a hip disorder, must be denied, because the first essential criterion for a grant of service connection-evidence of a current disability upon which to predicate a grant of service connection-has not been met.


TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2010).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2010).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  In determining whether a veteran is entitled to a total disability rating based upon individual unemployability, his advancing age may not be considered.  See 38 C.F.R. § 3.341(a); Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992).  The Board's task is to determine whether there are circumstances apart from the non-service-connected conditions and advancing age which would justify a total disability rating based on unemployability.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Even though a veteran does not meet the schedular criteria for consideration of unemployability under 38 C.F.R. § 4.16(a), it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards should refer to the Director of the Compensation and Pension Service for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  The veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).  For a veteran to prevail on a claim for a total compensation rating based on individual unemployability on an extraschedular basis, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose, 4 Vet. App. 361. 

The Veteran contends that he is entitled to a total disability rating based on individual unemployability because he cannot work as a result of his service-connected disabilities.  The Veteran is service connected for avascular necrosis, femoral head, left hip, evaluated as 30 percent disabling, and avascular necrosis, femoral head, right hip, evaluated as 30 percent disabling.  The Veteran's overall disability rating is 60 percent.

The Board recognizes that disabilities of one or both lower extremities, including the bilateral factor, are considered as one disability for the purpose of TDIU evaluation.  See 38 C.F.R. § 4.16(a).  As such, for the purposes of the applicable regulation, the Veteran has a single disability evaluated as 60 percent disabling; thus, he meets the eligibility percentage standards set forth in 38 C.F.R. § 4.16(a) for assignment of a total disability rating based on individual unemployability.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Thus, the remaining question is whether the Veteran's service-connected disability, in fact, renders him unemployable.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.

Although the Veteran has asserted that he cannot work because of his service-connected disabilities, the Board finds that the preponderance of the evidence overall does not support the Veteran's contentions.  Essentially, the preponderance of the evidence does not show that the Veteran's service connected bilateral hip disorder symptoms alone would render him unable to obtain and maintain any form of employment.

The Board notes that the Veteran is currently unemployed and has reported that he last worked as a grinder in 1979.  Although the Veteran has asserted that he cannot work because of his service-connected bilateral hip disorder, the Board finds that the evidence overall does not indicate that the Veteran's service- connected disabilities alone render him unemployable.  While the Veteran is noted to have some functional impairments related to his service-connected disabilities, the evidence of record does not support his contention that he is unable to work in any capacity whatsoever as the result of his disabilities, and the record does not support a claim of entitlement to TDIU. 

The Board recognizes that the Veteran is currently in receipt of full disability benefits from the Social Security Administration (SSA), thus reflecting that a Federal agency considers him to be unemployable.  However, an examination of the July 2006 SSA adjudication shows that the Veteran was impaired due to bilateral hip replacement surgery, schizophrenia, and personality disorder.  Service connection has not been granted for schizophrenia or personality disorder.  Thus, the Veteran was considered unemployable due to both service and non-service connected disabilities, not service connected disabilities alone.

An August 2003 disability determination examination report shows that the Veteran could sit, stand, go from sitting or standing, and could walk with only limitations based on subjective complaint.  The examiner performed an examination of the Veteran's hips and opined that the Veteran would be able to do work-related activities such as sitting, standing, walking, lifting, carrying and bending with limitations only based on his subjective complaints.  On VA examination in May 2010, after performing a thorough examination of the Veteran's hips, the examiner concluded that there was no apparent functional impairment of the right or left hip.  These reports weigh against the Veteran's claim of unemployability due solely to his service connected bilateral hip disabilities, and, in fact, outweigh the Veteran's own assertions that he is unemployable solely due to his service connected hip disorders, as they were created by objective medical examiners in the course of performing medical examinations of the Veteran.

The Board again acknowledges that it is VA's policy that all Veterans who are unable to follow a substantially gainful employment by reason of service connected disabilities shall be rated totally disabled.  Therefore, referral to the Director, Compensation and Pension Service, for extraschedular consideration is warranted in all cases of Veterans who are unemployable by reason of service connected disabilities.  38 C.F.R. § 4.16(a). 38 C.F.R. 4.16(b). 

In this case, extraschedular consideration is not warranted, because the evidence, as reviewed above, does not show that the Veteran is unable to perform substantially gainful employment due to his service connected disabilities.  Rather, the evidence shows that the Veteran is unemployable due to both service connected and non-service connected physical disabilities.  Therefore, for the reasons set forth above, referral by the RO to the Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321(b) is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Service connection for a back disorder, to include as secondary to service connected avascular necrosis, femoral head of the bilateral hips, is denied.

Entitlement to a TDIU is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


